Citation Nr: 1723199	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-27 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

The case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veteran' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that rating decision, the RO declined to reopen a previously denied claim for service connection for residuals of a back injury.  The RO reopened the matter in an October 2011 statement of the case (SOC), but confirmed and continued denial of the underlying claim.

In August 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In October 2015, the Board reopened and remanded the claim for further development.  In July 2016, the Board again remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  Spondylolisthesis is a developmental defect, and the preponderance of the evidence is against finding that there is any superimposed disease or injury as a consequence of military service.

2.  The preponderance of evidence is against finding that the Veteran's degenerative disc disease (DDD) and degenerative joint disease (DJD) were compensable within one year of separation from active duty; that there is a nexus between the Veteran's current DDD and DJD and the Veteran's service; or that the Veteran's disability was caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

A disorder of the lumbar spine, to include DDD, DJD, and spondylolisthesis was not incurred in, or aggravated by, active service; and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.103, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the Veteran's claim for additional development.  In October 2015 and July 2016, the claim was remanded to obtain any outstanding VA medical records, and to schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disorder.

As will be explained below, the RO obtained all of the outstanding VA medical records and associated them with the Veteran's claims file.  Additionally, the Veteran was afforded a VA examinations and a VA addendum opinion that responded to the Board's remand directives.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

VA's duty to notify was satisfied by a letter in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014);  38 C.F.R. § 3.150 (2016);  see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015). 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103(a)(1) (West 2014);  38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d) (West 2014);  38 C.F.R. § 3.159(c) (2016). 

In November 2015, the Veteran was afforded a VA examination.  

In September 2016, the Veteran was afforded a VA addendum opinion.

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) , rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Entitlement to Service Connection

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military, naval, or air service.  38 U.S.C.A. § 1131(a) (West 2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004);  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007);  Hickson v. West, 12 Vet. App. 247 (1999);  Caluza v. Brown, 7 Vet. App. 298 (1995), aff'd per curiam, 787 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014);  38 C.F.R. §§ 3.307, 3.309 (2016).  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c) (2016).  While service connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality by superimposed injury or disease (see VAOPGCPREC 82-90, 55 Fed. Reg. 45, 711 (1990), Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993))

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014);  38 C.F.R. § 3.303(a) (2016).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis of nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009);  see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469-70.

To deny a claim for benefits on its merits, the preponderance of evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

In adjudicating these claims, the Board must assess the competency and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness had actually observed and is within the realm the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007);  Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background

The Veteran's May 7, 1969 enlistment examination did not reveal any abnormality related to the Veteran's back. 

In September 1972, the Veteran received private pre-employment x-rays of his back and his chest.  The radiology report was signed by a physician.  The radiologist's diagnostic impressions of the lumbar spine revealed that lumbar curvature and disc spaces were present.  The radiologist also reported that there was displacement of the fifth lumbar vertebra on the first sacral vertebra with a bilateral defect in the pars interarticularis.  The radiologist concluded that the Veteran had spondylolisthesis of L5-S1.  The radiologist opined that this finding of spondylolisthesis of L5-S1 was a sufficient ground for rejecting the Veteran from employment with the company that that arranged for the pre-employment examination.

In May 2002, the Veteran received spinal x-rays.  The radiologist's diagnostic impressions included scoliosis and degenerative changes of the thoracolumbar spine, noting that the compressive and degenerative changes which appear to be on a chronic basis and not related to acute trauma.  

In October 2004, the Veteran received x-rays of the lumbar spine.  The radiologist reported advanced degenerative change at L5-S1 without residual disc space with grade II to III anterolisthesis at L-5 with respect to S1 and with prominent anterior osteophytes at the L5-S1 level,  Bilateral pars defects were also seen on lateral; other lumbar bodies appeared normal.  The radiologist provided a diagnostic impression of L-5 spondylolysis with advanced spondylolisthesis and advance L-5-S1 degeneration.

In September 2011, the Veteran's private physician submitted a letter, which, in pertinent part, states that the physician reviewed the Veteran's medical history, including service treatment records.  The physician opines that the Veteran's "L5-S1 back condition" is chronic in nature and "is as likely a cause of/or secondary to military service, as not."

As discussed below, the Veteran has provided lay accounts of his in-service injury in June and July 2007.  See June and July 2007 statements in support of claim.

During the Veteran's September 2007 hearing before a Decision Review Officer, the Veteran testified that he slipped off of a telephone pole and fell into a trench while in service.  He also stated that during the course of the night of the fall, the pain went away, that it was "gone completely" the next morning.  The Veteran also mentioned his 1972 pre-employment x-ray which prevented him from obtaining a position.  The Veteran noted that he saw chiropractors when his back troubled him 8 years ago (2001), and that he has lived with back pain for the past 35 years.
During the Veteran's August 2011 hearing before another Decision Review Officer, the Veteran testified that the pain in his back began to go away during the evening of the fall from the telephone pole.  He further stated that he cannot remember whether he sought treatment from a medic at the time.  The Veteran stated that he experiences pain most of the time now, goes to the doctor, and takes "Advil, Tylenol and different things to get by."

An August 2015 private examination noted that the Veteran reported that his pain has been chronic and has been present since an injury in the armed forces over 20 years earlier.  The examining physician conducted diagnostic studies and noted that x-rays revealed that the Veteran suffers from DDD, anterolisthesis at L5-S1.  The physician also noted that physical therapy and medication might prove beneficial.
`
During the Veteran's August 2015 hearing before the undersigned Veterans Law Judge, he testified as to the events of his in-service accident.  The Veteran also testified that he did report to sick call after the injury and cannot believe that this report is not in his records.  The Veteran stated that he sometimes experiences problems walking and muscle spasms; he added that the pain goes down his leg and is getting worse.

In November 2015, the Veteran was afforded a VA examination in response to the October 2015 remand.  The examiner conducted a physical examination of the Veteran and reviewed the claims file, noting that that a private x-ray in 1972 identified the Veteran's condition.  The examiner provided diagnostic impressions that the Veteran has a developmental thoracolumbar spine condition of spondylolisthesis.  The examiner also noted that x-ray imaging of the Veteran's thoracolumbar spine revealed that he has DDD and DJD.  The examiner compared the Veteran lumbar x-ray spine series with an x-ray spine series that was conducted in April 2010, noting that there were no significant changes.  DDD was present at L4-5 and mild DDD at L3-4. 

This VA examiner opined that it is less likely than not that the Veteran's back condition is related to service.  As a rationale, the examiner stated that the Veteran did injure his back in service when he fell from a telephone poll in 1971, but the aggravation resolved.  Furthermore, the Veteran has a diagnosis of spondylolisthesis which is a preexisting developmental condition due to separation of the bone at the pars interarticularis; over the years the L5 vertebra has subluxed over the sacrum.  The examiner also reported that the Veteran has worked for decades at the post office doing an active job.  The examiner concluded his report stating that the Veteran has a current condition of grade II spondylolisthesis with DJD at the L4-5-S1 levels.

In September 2016, the examiner prepared an addendum opinion, in response to the July 2016 remand.  The examiner provided a diagnostic impression of spondylolisthesis.  The examiner opined that the Veteran's spondylolisthesis existed prior to his medical service.  Furthermore, the examiner reported that it is likely that military service aggravated the Veteran's condition, especially the fall.  However, the aggravation abated as indicated by the Veteran's working for decades for the postal service in an active position.

In June 2016, the American Legion submitted a written brief presentation contending that the 2015 VA examiner's diagnosis of the developmental condition of spondylolisthesis is not correct.  The American Legion notes that several medical sources, like Web MD and the U.S. Library of Medicine, note that spondylolisthesis can be triggered by acute trauma to the spine.

Analysis

The Veteran contends that during active service in Vietnam as a wireman, he put up telephone equipment about 20 feet above ground on a telephone pole when his area received hostile fire, causing him to fall from the telephone pole into a hole and injured his back.  The Veteran states that this in-service injury is the cause of his present lumbar spine disorder.

Given that the November 2015 VA examination does show diagnoses of DDD and DJD, the first criterion for service connection has been met.

With respect to establishing the required element of a nexus between the Veteran's current disabilities and his active service, the weight of evidence of record is against a finding that the Veteran's DDD or DJD are related to his service.

Although the Veteran has maintained that his lumbar spine disorder should be service connected, this assertion is inconsistent with other probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the November 2015 VA examination and September 2016 VA addendum opinion, taken as a whole, offers the strongest and most persuasive evidence regarding the Veteran's lumbar spine disorder of DDD and DJD.  Upon evaluation of the Veteran's claims file, medical history, lay statements, diagnostic testing, and physical examination, the VA examiner, who prepared both the November 2015 and September 2016 reports, provided medical findings showing that the Veteran's DDD and DJD are degenerative in nature and not related to any injury incurred in service. 

In the September 2016 addendum, the examiner acknowledged the Veteran's developmental grade II spondylolisthesis, and indicated that it was likely aggravated during military service, particularly by the reported fall.  However, the VA examiner also specifically found that the aggravation likely resolved.  In reaching this conclusion, the VA examiner cited to the Veteran's post-service work history.

In reaching its conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App at 469-70 (noting that personal knowledge is "that which comes to the witness through the uses of his senses-that which is heard, felt, seen, smelled, or tasted.").  Nevertheless, determining the potential causes of lumbar spine disorders, like DDD and DJD, involving the musculoskeletal system is beyond the scope of lay observation.  See id.  Thus, a determination as to the etiology of the Veteran's DDD and DJD are not susceptible to lay opinion and require specialized training.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board.);  Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of DDD and DJD.  See 38 C.F.R. § 3.159(a)(1) (2016) ("competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

As mentioned above, the November 2015 VA examiner opined that it is less likely than not that the Veterans back conditions are related to service.  The examiner stated that while the Veteran did injure his back in service when he fell from a telephone poll in 1971, and that the developmental spondylolisthesis was likely aggravated by that injury, the VA examiner further concluded that the aggravation had resolved itself.  The examiner took especial note of the fact that the Veteran has worked for decades at the post office doing an active job.

The Board has considered the opinion of the Veteran's private physician that the Veteran's lumbar spine disorder was caused by service.  However, the physician provided no rationale for this opinion and did not address factors relied on by the VA examiner, such as the Veteran's work history.

The Board has also considered the representative's citation to treatise evidence, which purports to show that spondylolisthesis can be the result of trauma.  "Generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  The Court has, however, also held that medical treatise evidence "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing Sacks, 11 Vet. App. at 317).  The United States Court of Appeals for Federal Circuit (the Federal Circuit) held that "[a] veteran with a competent medical diagnosis of a current disorder may invoke an accepted medical treatise in order to establish the required nexus; in an appropriate case it should not be necessary to obtain the services of medical personnel to show how the treatise applies to his [or her] case."  Hensley v. West, 212 F.3d 1255, 1265 (2000).

Here, the Board finds the treatise evidence too generic to be persuasive in light of the medical evidence of record.  In this case, the VA examiner specifically determined that the Veteran's spondylolisthesis is developmental in nature.  As noted, the VA examiner acknowledged that the condition was likely aggravated in service, but explained why such aggravation was only temporary.

Accordingly, the weight of evidence is against a finding that the Veteran's spondylolisthesis was subject to any permanent superimposed disease or injury in service, or that the Veteran's DDD and DJD are caused by, or otherwise etiologically related to his active service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of evidence is against the Veteran's claim, that doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a lumbar spine disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


